Citation Nr: 1603622	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-26 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a gastrointestinal disorder, to include as a qualifying chronic disability.

3.  Entitlement to an evaluation in excess of 60 percent for hypertension.

4.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1977 to January 1984 and September 1990 to June 1991, with service in Southwest Asia from November 1990 to March 1991.  He also had additional National Guard duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  an October 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and October 2008 and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to service connection for a gastrointestinal disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's claim for service connection for a gastrointestinal disorder was previously considered and denied by the Board in a November 2000 decision.  The Veteran did not appeal that decision or file a motion to vacate or revise the decision based on clear and unmistakable error.

2.  The evidence received since the final November 2000 Board decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disorder.

3.  The Veteran's service-connected hypertension is assigned the maximum schedular rating and does not manifest in marked interference with employment or frequent hospitalizations.

4.  Throughout the appeal period, resolving all doubt in favor of the Veteran, the Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The November 2000 Board decision that denied service connection for a gastrointestinal disorder is final.  38 U.S.C.A. §§ 7103, 7104, 7111, 7252, 7266 (West 2014); 38 C.F.R. §§ 20.100, 20.1104 (2015).
2.  The evidence received subsequent to the November 2000 Board decision is new and material with regard to the claim for service connection for a gastrointestinal disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.  3.156 (2015).

3.  The criteria for an increased evaluation for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2015).

4.  The criteria for an increased evaluation for service-connected PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to the Veteran's gastrointestinal disorder claim, in the decision below, the Board has reopened and remanded the claim for service connection, therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with as to the Veteran's gastrointestinal disorder claim, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.

With regard to the Veteran's claims for hypertension and PTSD, upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

With regard to claims for increased disability ratings, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided the Veteran with such notice in August 2008 and January 2012, prior to the initial decisions on the claims.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claims decided herein.  Although the Veteran's representative raised the possibility of missing VA medical records at the Veteran's August 2015 hearing, review of the claims file shows that treatment records from all facilities discussed at the hearing were found within the claims file, dating from 2002 through 2015.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining the Veteran's relevant medical records.  

The Veteran was also afforded VA examinations in February 2012 and 2014 for his hypertension claim and in September 2008 and February 2014 for his PTSD claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations in this case were adequate, as they were predicated on examinations that addressed the rating criteria that are relevant to rating the disabilities in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in August 2015.  During the hearing, the undersigned Veterans Law Judge (VLJ) set forth the issues to be discussed, explained the elements of a service connection claim and an increase disability evaluation claim, noted the reason the claims for increased evaluation were previously denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by the undersigned VLJ, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

I.  Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection is granted for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  

The Board denied the Veteran's claim for service connection for a gastrointestinal disorder in a November 2000 decision.  The Board found that the Veteran's rectal bleeding was attributed to a known clinical diagnosis and that diverticulosis was not incurred in service.  The Veteran did not appeal the November 2000 decision to the United States Court of Appeals for Veteran's Claims or file a motion to vacate or revise the decision based on clear and unmistakable error.  As such, the November 2000 Board decision was final.

The Veteran filed an application to reopen his claim for service connection for a gastrointestinal disorder in June 2003.  The RO issued a rating decision in October 2003, denying the Veteran's claim due to a lack of new and material evidence.  The Veteran then submitted a timely substantive appeal in October 2004.  As such, the October 2003 rating decision was not final.  Although the Veteran did submit a second claim for a gastrointestinal disorder in July 2008, which was then adjudicated by the RO, the Veteran never-the-less had already filed a timely substantive appeal in response to the October 2003 rating decision.  Therefore, the October 2003 rating decision did not become final and remains on appeal.

Of record at the time of the November 2000 Board decision was the Veteran's service treatment records and post service treatment records.  Service treatment records were silent for rectal bleeding.  A January 1994 VA examination noted rectal blood.  A June 1997 VA treatment record diagnosed diverticulosis.  The Veteran's lay statements were that this was related to service.  

The evidence received since the final November 2000 Board decision includes an August 2003 VA examination, wherein possible mild irritable bowel syndrome was diagnosed.  Irritable bowel syndrome is listed as a syndrome of a Gulf War condition.  38 C.F.R. § 3.317.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a gastrointestinal disorder, to include as a qualifying chronic disability.  However, in regard to the merits of the claim, the Board finds that further development is necessary prior to reaching a decision.  

II.  Increased evaluation claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

      A.  PTSD

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Mauerhan, 16 Vet. App. at 443.

The Board finds that upon review of the evidence of record, an increased evaluation is not warranted for the time period on appeal.  

The Veteran's VA medical records show that the Veteran has received counseling and treatment for his PTSD at various times throughout the relevant time period on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board also notes that review of the Veteran's VA medical records shows that the Veteran's symptoms have remained fairly consistent throughout the relevant time period.  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

At a VA counseling appointment in August 2007, the Veteran reported continued problems sleeping, paranoid ideas, intrusive thoughts about combat and night sweats.  He reported that he had been fired from his previous job for losing his temper with a customer and described his mood as irritable.  The VA counselor reported that the Veteran was alert and oriented and fairly well groomed.  The Veteran's affect was reportedly constricted.  Suicidal or homicidal thoughts were denied.  At an appointment in June 2008, the Veteran again reported difficulties with sleep and irritable mood.  He reported socially isolating himself, except for work.  With regard to his employment, the Veteran reported work-related stress and issues coping.  It was noted that the Veteran was alert, oriented and fairly well groomed.  He denied suicidal or homicidal ideation.  

In August 2008, the Veteran's VA records indicate that the Veteran reported anger over an assignment at work.  The Veteran reported that he had begun carrying a gun as a result of this argument and stated that he would shoot his boss if the argument continued.  However, the treating doctor then noted that the Veteran was not homicidal and had no plan to hurt the supervisor.  The doctor also noted that the Veteran had no delusions, preoccupations, obsessions or compulsions, hallucinations, or anxiety at that time.

In August 2008, the Veteran submitted several lay statements in support of his claim.  Lay statements from VC and the Veteran's co-worker, KL, reported observing changes in the Veteran's performance in the workplace and in his attitude.  Both lay statements noted that the Veteran had discussed hurting someone, anti-social behavior, and stated that the Veteran had become distant and cold towards others, as well as depressed about life in general.  Another co-worker of the Veteran's, SH, submitted a similar statement wherein he described an occasion where the Veteran brought his rifle to work for protection in case "anyone got in his face."  The Veteran's supervisor, JT, also submitted a lay statement in support of the Veteran's claim.  JT reported observing an abrupt change in the Veteran's job performance and in his attitude towards his supervisors, co-workers and the general public.  JT reported that the Veteran had discussed that he did not want to hurt someone but it was all he thought about.  JT reported that the Veteran was highly agitated, easily startled, and depressed.

The Veteran's wife submitted a statement describing the Veteran's threatening behavior, drinking and smoking.  She reported that the Veteran would wake up during the night, get his gun and patrol the house.  She also reported that his children were afraid of him, friends could not visit the house, and that the Veteran had had to resign from three jobs over a span of five years due to erratic behavior and verbal threats towards people.  The Veteran's minister submitted a lay statement in August 2008 as well.  He indicated that the Veteran had become sullen, depressed, antisocial and threatening.  He reported that the Veteran had stopped helping around the church because he was not "coming outside of his safe zone."  The minister reports that he attempted to visit the Veteran at his home, but the Veteran stuck a gun through the door and told him to go away.

In September 2008, the Veteran was afforded a VA examination in connection with his claim.  At that time, the Veteran reported on-going conflict with his supervisor.  He reportedly had left his previous job for better pay and benefits for his family.  The Veteran stated that he had been married for 26 years and described an overall good relationship with his wife and children.  The Veteran reported difficulty sleeping and noted that he was fearful of going to sleep.  He indicated that he would wake up feeling aggravated and fatigued.  The examiner noted that the caffeine the Veteran was ingesting as a result of his fatigue was likely contributing to the agitation and irritability as well.  The Veteran reported that his nightmares were less frequent, but reported having nightmares once per week with night sweats.  The Veteran also reported avoiding watching the news or discussing his military experiences.  The Veteran also noted that he was jumpy and paranoid around people and carried his gun in his truck.  He noted that he did not socialize very much and had few friends.  He reported vague and fleeting suicidal thoughts as well as homicidal ideation, but the examiner noted that these feelings were more related to anger toward his supervisor than true homicidal ideation and past homicidal gestures were denied.  

The September 2008 VA examiner then evaluated the Veteran and found that the Veteran was alert, attentive, and oriented to person, place, time and situation.  He found no abnormal behaviors or posture, and noted that the Veteran tracked conversation adequately, had good eye contact, and good personal hygiene.  Concentration and memory appeared normal.  The examiner opined that the Veteran was experiencing hypervigilance, but no true hallucinations and was reportedly able to carry out his activities of daily living and manage his own affairs.  The examiner opined that the Veteran's symptoms were chronic and serious.

Later in September 2008, the Veteran's VA medical records show that the Veteran reported continued difficulties with sleeping, irritable mood and paranoid ideas.  He was continuing to struggle with a work conflict with his supervisor and reported missing work in order to avoid the issue.

At a VA appointment in January 2009, the Veteran again reported difficulty with sleeping, irritable moods and paranoid ideas.  He reported occasional panic-like experiences, but noted that he had been able to work and stay focused.  He continued to socially isolate and struggled with hypervigilance and intrusive thoughts.  His doctor noted that the Veteran was alert, oriented and fairly well groomed, and denied current suicidal or homicidal ideas.  The Veteran's VA medical records then show that the Veteran reported similar symptoms at an appointment in April 2010.  At that time, his doctor noted that the Veteran continued to complain of chronic PTSD symptoms, but noted that the Veteran was stable and showing some efficiency in managing his thoughts, feelings and behavior related to the disorder.  In May 2010, the Veteran was seen at his VA medical facility for a crisis intervention when the Veteran reported feeling out of control and requested a letter to submit to his employer requesting the remainder of the week off.  The Veteran reported that he had had a conflict with his coworkers and supervisor and needed time off to regroup and thinking more rationally.  After an evaluation, the Veteran's doctor issued this letter to the Veteran.

At an April 2011 appoint with VA, the Veteran's doctor reported that he was coping fairly well, although he continued to have problems with sleep, depression and irritable moods, social isolation and intrusive thoughts.  The doctor then noted that the Veteran was doing better with job stress and opined that he was stable and showing efficacy in managing his thoughts, feelings and behavior.  He was not deemed a risk to himself or others.  At an appointment in November 2012, the Veteran reported that his medication regime had remained effective in reducing the severity of symptoms of irritability and depression.  His extreme hypervigilance remained a problem, however, and it was noted that the Veteran reported feeling unsafe anywhere he could not carry his gun.  He did not express suicidal or homicidal ideation.  At that time, the Veteran reported concern over probable impending job loss due to chronic medical problems, including high blood pressure.  

At a VA medical appointment in March 2013, the Veteran's doctor noted that the stress associated with his job had caused an exacerbation of his PTSD symptoms. His medications were discussed and the dosages changed in response to this exacerbation and he was encouraged to remain physically active.  The Veteran's doctor also noted that although the Veteran had previously been diagnosed with psychosis NOS as well, that diagnosis did not appear to be valid as the Veteran's symptoms were not outside the bounds of those typically experienced in PTSD.  At a follow up appointment in September 2013, the Veteran reported being depressed but denied suicidal and homicidal ideation.  He was alert and oriented with good eye contact, goal-directed thought process and normal rate of speech.

In February 2014, the Veteran was afforded a VA examination in connection with his claim for individual unemployability, which addressed his PTSD symptoms.  At that time, the VA examiner found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran reported that he had good relationships with all four of his children and his wife of 30 years, but that he did not get along well with people outside of his family.  After the examiner's evaluation of the Veteran, he reported that the Veteran was alert and oriented with normal speech and thought content.  There was no observable responsiveness to internal stimuli and no hallucinations, delusions, or suicidal/homicidal ideation.  The examiner also reported that there was no observable impairment in attention, concentration, or memory.  It was noted that the Veteran was experiencing recurrent intrusive thoughts and dreams, avoidance behavior, inability to remember an important aspect of his traumatic event, persistent negative beliefs about himself, others or the world, persistent negative emotional state, marked diminished interest or participation in significant activities, feelings of detachment, irritable behavior, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.

After careful consideration of the evidence of record, the Board finds that the Veteran's symptoms more closely align with a 70 percent evaluation.  The Veteran's medical records, VA examinations, and lay testimony submitted during the relevant time period, do not show total occupational and social impairment.  First, there is not total social impairment as the Veteran has remained married and has a good relationship with all four of his children.  The Veteran has competently and credibly reported, however, that these relationships suffer, as his children can be scared of him and he has exhibited threatening behavior to his wife.  Additionally, his minister stated that the Veteran had stopped helping around the church.  The Veteran has also reported very few friends and little socializing.  This is clearly significant social impairment, but not total.  Likewise, the Veteran's PTSD does not cause total occupational impairment.  The Veteran was fired from jobs and quit jobs due to his anger, verbal threats, and erratic behavior.  He had ongoing conflicts with supervisors.  In the most recent 2014 VA examination, the Veteran reported a probable impending job loss due to chronic medical problems.  Thus, the evidence of record demonstrates significant occupational impairment, but no total impairment.

Additionally, the evidence of record does not demonstrate gross impairment in thought process or communication.  Further, the VA treatment records indicate the Veteran did not have persistent hallucinations.  The Veteran has also repeatedly reported that he is able to perform his activities of daily living and examiners have found him to be well-groomed.  The VA treatment records do not support disorientation to time or place, as the records indicate the Veteran is consistently fully oriented.  The Veteran's VA medical records consistently show that the Veteran is oriented to time, place and person, with no impairment to thought process and no hallucinations.  The Board notes that the Veteran's medical records do show vague and fleeting thoughts of suicide and on occasion, reports of homicidal ideation in response to work conflicts.  However, the Board also notes that the Veteran more often reports no suicidal or homicidal ideation at his medical appointments.  Additionally, the Veteran's doctors consistently find that the Veteran is not a danger to himself or others.  For example, in September 2008, the Veteran's doctor noted that although the Veteran was angry with his supervisor and reported homicidal ideation, the Veteran then reported that his feelings were more related to anger toward his supervisor and not true homicidal ideation.  

A review of the Veteran's overall medical records and lay testimony show that a 70 percent disability evaluation already accounts for the Veteran's current PTSD symptoms, as a 70 percent evaluation includes the presence of suicidal ideation, near continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances and the inability to establish and maintain effective relationships.  As the Veteran regularly reports that he has no homicidal ideation, his doctors regularly report that the Veteran's symptoms are stable or that his feelings of anger do not involve true homicidal intent, the Board finds that the Veteran's PTSD symptoms do not raise to the level of "persistent danger of hurting self and others" as described in the 100 percent rating for PTSD. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any further higher staged ratings than those already assigned.
 
      B.  Hypertension

The Veteran is currently assigned a 60 percent evaluation for hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a maximum 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  As such, a 60 percent evaluation represents the maximum schedular rating available under that diagnostic code.  Therefore, a schedular evaluation in excess of 60 percent cannot be granted under Diagnostic Code 7101.

The Board acknowledges the Veteran's chronic symptoms and continued difficulties with hypertension despite the use of several medications.  Nevertheless, the rating code does not permit an evaluation in excess of 60 percent for this disability.  Additionally, no higher schedular evaluation can be assigned pursuant to other potentially applicable diagnostic codes.  Review of the diagnostic codes regarding diseases of the heart do not assist the Veteran in this case, as the Veteran has not been shown to have any other such heart disease and has not experienced an infarction, heart failure or other similar event related to his hypertension.  Nor has his hypertension more closely aligned with such symptoms.  Accordingly, the Board finds that an increased evaluation is not warranted at any point during the appeal period.

	C.  Extraschedular Evaluations 

In reaching its decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension or PTSD are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Here, the Veteran's chronic paranoia, anger, sleep difficulty, isolation and multiple other symptoms of the service-connected PTSD are directly reflected in the rating criteria, as they contemplate all symptoms that affect social and occupational impairment.  

Furthermore, the hypertension criteria also contemplate the Veteran's symptoms of uncontrolled blood pressure as the criteria reflect higher readings.  A February 2012 VA examination diagnosed hypertension, uncontrolled, on medication with no residuals.  The Veteran reported no loss of work or hospitalizations in the past year due to hypertension.  He denied dizziness, shortness of breath, chest pain, headaches, or vision changes.  The examiner found the hypertension did not impact his ability to work.  A February 2014 VA examination diagnosed hypertension with mild functional limitation.  The Veteran reported the use of multiple types of medication and that it has been difficult to control his blood pressure.  He also reported pounding headaches and dizziness when his blood pressure is high.  The Veteran was currently asymptomatic.  VA treatment records support the Veteran's use of multiple medications in an attempt to control his hypertension.  However, to the extent that the rating criteria don't contemplate the symptoms noted by the Veteran in the 2014 VA hypertension examination, the evidence does not reflect, and the Veteran has not asserted, marked interference with employment or frequent periods of hospitalization due to hypertension.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability except as noted above.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension and PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a gastrointestinal disorder is reopened.

An evaluation in excess of 60 percent for hypertension is denied.

An evaluation in excess of 70 percent for PTSD is denied.


REMAND

The Board finds that a remand is necessary with regard to the Veteran's gastrointestinal disorder claim in order to afford the Veteran a VA examination.  The Veteran underwent such an examination in August 2003, however, no etiology opinion was provided.  Further, the Veteran has not been afforded an examination in connection with his irritable bowel syndrome symptoms.  Remand is required in this case for such medical examinations and opinions.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

Finally, while the Veteran has been afforded VA examinations in connection with his TDIU claim, such examinations did not evaluate the cumulative effect of the Veteran's service-connected disorders on his ability to work.  Further, the Board finds that there is conflicting opinions of record as to the Veteran's employability.  As such, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

First, the examiner must first opine whether there is any currently diagnosed gastrointestinal disorder, including IBS.  If so, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed gastrointestinal disorders were caused or aggravated by the Veteran's military service. 

Second, if there are no currently diagnosed skin disorders or if IBS is diagnosed, the examiner must then determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases and including IBS), OR a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.

Objective indications of chronic disability include signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 

4.  After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities - posttraumatic stress disorder, hypertension, cervical radiculopathy of the left upper extremity, bursitis of the right elbow, and residuals of excision of cysts of the left inguinal area and left medial thigh.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The clinician should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner must review and comment on the following:  Social Security Administration records; an August 1997 general VA examination; November 2004, December 2005, September 2008 and February 2014 VA PTSD examinations; February 2012 and February 2014 VA hypertension examinations; statements from the Veteran's previous employers; VA medical records, to include the Veteran's vocational rehabilitation records; private medical records; and lay statements.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


